DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledge the response filed on 4/8/21 in which claims 1, 7, 16, 29 and 37 are amended. No claims have been added or canceled, therefore claims 1-3, 5, 7, 11-16, 18-19, 22, 27, 29-30, 33-34 and 37-28 are pending in the application. 
The 112B rejection of claims 37 and 38 is withdraw in light of the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation “comprising a durometer located in the cap” renders the claim indefinite. Since a durometer is a measure of hardness, the examiner is unsure whether applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 11-12, 18, 19, 22, 27, 29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al (US 2009/0065007), hereinafter Wilkinson ‘007, in view of Armstrong et al (US 2011/0247620), hereinafter Armstrong, and further in view of McCombs et al (US Pat. No. 8,257,473), hereinafter McCombs ‘473.
Regarding claim 1, Wilkinson ‘007 teaches a portable oxygen concentrator (Paragraph 8, Fig. 1a: 100), comprising:
an input configured to receive air flow (Paragraph 48, 109a-b);
an input filter (paragraph 88, Fig. 3: 393);
a compressor configured to compress air flow (paragraph 46, compressor 301);
a first column comprising a first adsorbent bed (Fig. 1a:101a, paragraph 46);
a second column adjacent to the first column (Fig. 1a:101b, paragraph 46), the second column comprising a second absorbent bed (paragraph 46);
a first output configured to release oxygen to a user (Fig. 1a: 107, paragraph 46); and
a second output configured to release waste gas (Paragraph 47, vent 327).
Wilkinson ‘007 does not teach wherein the first and second adsorbent beds comprise a plurality of zeolites. (The examiner has interpreted the term “plurality of zeolites as meaning more than one type of zeolite)
However Armstrong teaches a portable oxygen generator wherein the first and second adsorbent beds comprise a plurality of zeolites (paragraph 330).
It would have been obvious to a person of ordinary skill in the art to have provided Wilkinson ‘007 with the plurality of zeolites as disclosed by Armstrong since a combination of materials may be more effective than a single type of adsorbent. (Paragraph 330)
Wilkinson ‘007 is silent as to the flow through the first and second columns.
a sieve bed for use in an oxygen concentrator (Col. 2: lines 20-22) wherein the first and second columns (McCombs ‘473 teaches the sieve beds may be used in a dual bed concentrator, Col. 4: lines 9-15) are configured to channel air in a radial flow direction through the first and second columns and across the first and second adsorbent beds.  (Fig. 1, Col. 3: lines 40-45, the feed stream flows along a path between exterior wall and intermediate all 5 and continuing between wall 6 and 8. Therefore, the air travels a radial path from the outside to the center.)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Wilkinson ‘007 with the radial flow as described by McCombs ‘473 in order to provide an even distribution of the feed stream (Col. 2: lines 40-42) and produce a high concentration of oxygen in a portable form. (col. 4: lines 20-23)

Regarding claim 2, Wilkinson ‘007  in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 1, and Wilkinson further teaches comprising:
a top manifold at a distal end of the first and second columns (Fig. 1a:111b); and 
a bottom manifold at a proximal end of the first and second columns (Fig. 1a: 111a)
wherein the top and bottom manifolds comprise the first and second outputs and an internal network of tubes configured to allow air flow. (paragraph 58, paragraph 59, Fig. 1a)

Regarding claim 3, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 2, wherein the top and bottom manifolds further comprise a plurality of solenoid valves (paragraph 56) configured to control the flow of air. (paragraph 55)

Regarding claim 5, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 2, and Wilkinson further teaches wherein the top and bottom manifolds further comprise a plurality of holes configured to control a flow rate of air. (paragraph 52, restrictors 321, 322, paragraph 50, the diameter of the air pathway in the housing may be restricted)

Regarding claim 11, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 1, and Wilkinson ‘007 further teaches wherien:
a proximal end of the first and second columns is coupled to the first output (Figs. 1a and 3);
a distal end of the first and second columns is coupled to the compressor (Figs. 1a and 3); and the first and second columns each comprise an O-ring coupled to a least one of the proximal or distal end. (paragraph 60)

Regarding claim 12, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 11, and Wilkinson ‘007 further teaches comprising a cap (paragraph 105 caps for canister 101 in, Fig. 1a, bottom manifold 111a acts as endcap for other end of canister) at the proximal end and the distal end of the first and second columns and a flow path through the cap. (paragraph 105)
Wilkinson ‘007 does not disclose wherein the cap comprises a tapered air flow path. 
However, McCombs ‘473 teaches a sieve with a cap at the proximal end and the distal end (Fig. 1) with a tapered flow path. (Fig. 1, Fig.4, inlet cap 26 has a tapered flow path from inlet 28 into opening 24) 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the cap of the oxygen concentrator of Wilkinson ‘007 in view of Armstrong so that the end caps have a tapered flow path as taught by McCombs ‘473 to provide an effective uniform distribution of a fluid feed to the absorbent bed. (Col. 2: lines 40-43)

Regarding claim 18, Wilkinson ‘007  in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 1, and Wilkinson ‘007  further teaches comprising at least one sensor (paragraph 79, pressure transducer 901, paragraph 69 detect breathing rate,  paragraph 81, sensor 1001, Fig. 10) and a processor (Fig. 3: processor 399), wherein:
the at least one sensor is configured to detect at least one physiological parameter of the user (paragraph 79 inhalation); and 
the processor is configured to adjust an amount of oxygen released to the user based on the detected at least one physiological parameter. (Paragraph 70, the bolus may be adjusted based on the breathing rate which is detected by the pressure sensor) 

Regarding claim 19, Wilkinson ‘007  in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 18, but does not teach wherien the at least one sensor comprises at least one of a pulse oximeter, differential pressure sensor, ECG, EEG, Gyroscope or accelerometer.
However, Armstrong teaches at least one sensor comprises a pulse oximeter (paragraph 205).
It would have been obvious to a person of ordinary skill in the art to have modified the oxygen concentrator of Wilkinson ‘007 to include the pulse oximeter of Armstrong in order to control operation of the delivery module based on the oxygen saturation level of the patient. 

Regarding claim 22, Wilkinson ‘007  in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 18, and Wilkinson further teaches wherien the processor is further configured to generate an alarm when the detected at least one physiological parameter is above or below a predetermined threshold. (Paragraph 71, an alarm is implemented to warn a user that breathing rate exceeds a safe operating threshold.)

Regarding claim 27, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 1, and Wilkinson ‘007 further teaches wherein:
the first column is configured to provide oxygen to the first output when the second column is configured to release waste gas to the second output (paragraph 47, paragraph 53, when column is producing oxygen the other is venting) and
the first column is configured to release waste gas to the second output when the second column is configured to provide oxygen to the first output. (Paragraph 47, paragraph 53, when one column is producing oxygen the other is venting)

Regarding claim 29, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 1, and McCombs ‘473 further teaches wherein the first and second columns are configured to channel air in the radial flow direction to increase contact with the plurality of zeolites in the first and second absorbent beds. (Col. 2: lines 40-43 provides an even distribution across the bed) 

Regarding claim 33, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 18, and Wilkinson ’007 further teaches comprising a user interface configured to receive a user input, (Paragraph 80, paragraph 133, Figs. 21a-c) wherein the processor is configured to adjust the amount of oxygen released to the user based on the user input. (paragraph 133, dosage amounts may be selected)

Regarding claim 34, Wilkinson ‘007 in view of Armstrong and McCombs 473 teaches the portable concentrator of claim 18, Wilkinson ‘007 further teaches comprising a wireless receiver configured to receive data from a remote device (paragraph 77, receives data from transducer 901), wherien the processor is configured to adjust the amount of oxygen released to the user based on the received data. (paragraph 70, adjusts the bolus based on inhalation rate received from sensor)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson ‘007 in view of Armstrong, and further in view of Warren (US 2002/0033095), hereinafter Warren. 
Regarding claim 7, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 5, but does not teach further comprising a plurality of check valves on the top and bottom manifolds configured to seal the plurality of holes. 
However, Warren teaches a wearable oxygen concentrator (abstract) comprising a plurality of check valves to seal a plurality of holes. (Paragraph 77, Fig. 11, orifices 128 are sealed by check valve 130) Since Wilkinson ‘007 teaches the openings to control air flow are located in the manifolds and Warren teaches using a check valve after the openings, the combination of Wilkinson with Warren teaches a plurality of check valves on the top and bottom manifolds configured to seal the plurality of holes.
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to modify Wilkinson ‘007 in view of Armstrong and McCombs ‘473 to use check valves as taught by Warren to prevent back flow.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson ‘007  in view of Armstrong and further in view of McCombs ‘473, and further in view of Deane et al (US 2005/0072423), hereinafter Deane.
Regarding claim 13, Wilkinson ‘007 in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 12, but does not teach at least one sintered glass filter disc at the 
However, Deane teaches a portable oxygen concentrator system (Fig. 3) having at least one sintered glass filter disc at the proximal end and the distal end of the first and second columns (paragraph 68, Fig. 6: disk of frit material 614a-b, the examiner notes that a frit material is a mixture of silica and fluxes fused at high temperature to make glass), wherein the at least one sintered glass filter disc is configured to filter the plurality of zeolites from the compressed air. (Paragraph 68)
It would have been obvious to a person of ordinary skill in the art to have modified Wilkinson ‘007 in view of Armstrong and McCombs ‘473 to include a filter disc as taught by Deane to serve as both a restraining disk and a filter for dislodged particulates. (Paragraph 68)

Regarding claim 14, Wilkinson ‘007 in view of Armstrong, McCombs ‘473 and Deane teaches the portable oxygen concentrator of claim 13, and Wilkinson teaches a spring to restrain the zeolite (paragraph 63) but does not teach a wave spring. 
Deane further teaches comprising a wave spring (paragraph 68, Fig. 6: spring 616) located in between the cap and the at least one sintered glass filter disc (Fig. 6) wherien the wave spring is configured to compress the plurality of zeolites in the first and second columns. (paragraph 68) 
It would have been obvious to a person of ordinary skill in the art to have substituted the spring of Wilkinson ‘007 with the spring of Deane since the wave spring is an art recognized equivalent that will provide the predictable result of applying a substantially uniform pressure across the surface to inhibit the disk from tilting and to hold the filter disc in place. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson ‘007 in view of Armstrong, further in view of McCombs ‘473, further in view of Deane, and further in view of Galbraith et al (US 2013/0216627), hereinafter Galbraith.
Regarding claim 15, Wilkinson ‘007 in view of Armstrong, McCombs ‘473 and Deane teaches the portable oxygen concentrator of claim 13, but does not teach further comprising dense foam material located in the cap, wherien the dense foam material is configured to compress the plurality of zeolites in the first and second columns.
Galbraith teaches a portable oxygen concentrator (Abstract, Fig. 1) having a cap or plug made of dense foam material (foam rubber, paragraph 319) to compress the plurality of zeolites in the first and second columns. (Paragraph 319)
It would have been obvious to a person of ordinary skill in the art to have modified Wilkinson ‘007 in view of Armstrong and McCombs ‘473 and Deane to include the dense foam material in the cap as taught by Galbraith to eliminate the need for a spring. (Paragraph 319)

Regarding claim 16, Wilkinson ‘007 in view of Armstrong, McCombs ‘473 and Deane teaches the portable oxygen concentrator of claim 13, but does not teach comprising a durometer located in the cap, wherein the durometer is configured to compress the plurality of zeolites in the first and second columns.
Galbraith teaches a portable oxygen concentrator (Abstract, Fig. 1) having a cap or plug made of a rubber material (foam rubber, paragraph 319) to compress the plurality of zeolites in the first and second columns. (Paragraph 319)
It would have been obvious to a person of ordinary skill in the art to have modified Wilkinson ‘007 in view of Armstrong and McCombs and Deane to include the rubber material in the cap as taught by Galbraith to eliminate the need for a spring. (Paragraph 319)

Claims 1, 2 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McCombs et al (US 2006/0117957), hereinafter McCombs in view of Armstrong and further in view of McCombs ‘473. 
Regarding claim 1, McCombs teaches a portable oxygen concentrator (Fig. 1, Fig. 4: 20), comprising:
an input configured to receive air flow (Fig. 1: 21);
an input filter (Paragraph 20, filtered intake, Fig. 4: air filter 112);
a compressor configured to compress air flow (Fig. 1: 24);
a first column comprising a first adsorbent bed (Fig. 7: 30, paragraph 28);
a second column adjacent to the first column (Fig. 7: 32), the second column comprising a second absorbent bed (paragraph 28);
a first output configured to release oxygen to a user (Paragraph 29, 122a); and
a second output configured to release waste gas (paragraph 22, Fig. 7:48).
McCombs does not teach wherein the first and second adsorbent beds comprise a plurality of zeolites. 
However Armstrong teaches a portable oxygen generator wherein the first and second adsorbent beds comprise a plurality of zeolites (paragraph 330).
It would have been obvious to a person of ordinary skill in the art to have provided McCombs with the plurality of zeolites as disclosed by Armstrong since a combination of materials may be more effective than a single type of adsorbent. (Paragraph 330)
McCombs does not teach a radial flow through the first and second columns.
However, McCombs ‘473 teaches a sieve bed for use in an oxygen concentrator (Col. 2: lines 20-22) wherein the first and second columns (McCombs ‘473 teaches the sieve beds may be used in a dual bed concentrator, Col. 4: lines 9-15) are configured to channel air in a radial flow direction through the first and second columns and across the first and second adsorbent beds.  (Fig. 1, Col. 3: lines 40-45, the feed stream flows along a path between exterior wall and intermediate all 5 and continuing between wall 6 and 8. Therefore, the feed stream travels a radial path from the outside to the center.)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided McCombs with the radial flow as described by McCombs ‘473 in order to provide an even distribution of the feed stream (Col. 2: lines 40-42) and produce a high concentration of oxygen in a portable form. (col. 4: lines 20-23)

Regarding claim 2, McCombs in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 1, and McCombs further teaches comprising:
a top manifold at a distal end of the first and second columns (Fig. 7: 122); and 
a bottom manifold at a proximal end of the first and second columns (Fig. 7: 120)
wherein the top and bottom manifolds comprise the first and second outputs (Fig. 7-9, paragraph 29, the top manifold has the first output and Fig. 7-9 the bottom manifold has the second output, paragraph 22)  and an internal network of tubes configured to allow air flow. (Paragraphs 28 and 29, Figs. 10a-11d) 

Regarding claim 30, McCombs in view of Armstrong and McCombs ‘473 teaches the portable oxygen concentrator of claim 1, and McCombs further teaches wherien the first and second columns each comprise between about 20 and about 80 grams of zeolites. (paragraph 37, the beds weigh approximately 50 grams)

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al (US 2012/0055483), hereinafter Wilkinson ‘483 in view of Dee et al (US Pat. No. 6,544,318), hereinafter Dee and further in view of McCombs ‘473. 
Regarding claim 37, Wilkinson  teaches a method of providing concentrated oxygen (Abstract, Fig. 1, Fig. 4B) to a user, the method comprising:
directing and compressing air into a first column of an oxygen concentrator (Paragraph 65, Fig. 1),
wherein the first column comprises a first adsorbent bed (paragraph 60);
absorbing nitrogen (paragraph 67);
directing and compressing the air into a second column of an oxygen concentrator adjacent to the first column (paragraph 69, Fig. 2), wherien the second column comprises a second adsorbent bed (paragraph60);
absorbing the nitrogen molecules from the air in the second adsorbent bed (paragraph 69);
depressurizing the first column (paragraph 69), wherien depressurizing the first column allows nitrogen molecules in the first column to be purged out of the oxygen concentrator and released to the atmosphere (paragraph 70);
directing and compressing the air into the first column (paragraph 65); and 
depressurizing the second column (paragraph 65), wherien depressurizing the second column allows nitrogen molecules in the second column to be purged out of the oxygen concentrator and released to the atmosphere. (paragraph 72)
Wilkinson does not disclose absorbing and venting argon. 
However Dee teaches a method of producing high purity oxygen (abstract) wherein argon and nitrogen molecules from the air are absorbed in the first adsorbent bed (Col. 5: lines 60 –Col. 7: line 3) and nitrogen and argon molecules are vented to the atmosphere. (Col. 5: lines 60 –Col. 7: line 3)

Wilkinson is silent as to the flow through the first and second columns.
However, McCombs ‘473 teaches a sieve bed for use in an oxygen concentrator (Col. 2: lines 20-22) wherein the first and second columns (McCombs ‘473 teaches the sieve beds may be used in a dual bed concentrator, Col. 4: lines 9-15) are configured to channel air in a radial flow direction through the first and second columns and across the first and second adsorbent beds.  (Fig. 1, Col. 3: lines 40-45, the feed stream flows along a path between exterior wall and intermediate all 5 and continuing between wall 6 and 8. Therefore, the feed stream travels a radial path from the outside to the center.)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Wilkinson with the radial flow as described by McCombs ‘473 in order to provide an even distribution of the feed stream (Col. 2: lines 40-42) and produce a high concentration of oxygen in a portable form. (col. 4: lines 20-23)

Regarding claim 38, Wilkinson in view of Dee and McCombs ‘473 teaches the method of claim 37, and Wilkinson further teaches wherien depressurizing the first column and directing and compressing the air into the second column are performed concurrently. (paragraph 65)




Response to Arguments



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET M LUARCA/Primary Examiner, Art Unit 3785